DETAILED ACTION

Claims 1-20 are pending in this Office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1-12 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ajalesh P. Gopi  (US 2017/0132401 A1).
	As per claim 1, Gopi teaches “a method comprising: receiving a request to import a dataset comprising a triple, the triple being generated by converting ingested data into an atomized dataset comprising the triple,” ([0014-0015], [0022]); 
“analyzing the dataset and source data associated with the dataset to identify a data attribute and a data dictionary identifier,” ([0014-0015], [0022]); 
“formatting the dataset; determining a location of the dataset, the location identifying where the dataset is stored; and generating a link identifier to the dataset where the dataset is stored and configured to be accessed by a collaborative dataset consolidation system, the link identifier being implemented as a hyperlinked file name associated with the dataset,” ([0014-0015], [0022]). 
	As per claim 2, Gopi further shows “generating another link identifier to the dataset, the dataset being stored in a remote data source,” ([0016], [0017], [0032], [0034], [0036]).
	As per claim 3, Gopi further shows “wherein the hyperlinked file name comprises a shortened file name,” ([0016], [0017], [0032], [0034], [0036]). 
	As per claim 4, Gopi further shows “wherein the hyperlinked file name comprises a location associated with the source data,” ([0016], [0017], [0032], [0034], [0036]).  
	As per claim 5, Gopi further shows “wherein the hyperlinked file name is configured to automatically input a location to the dataset when a query for a user input is received,” ([0016], [0017], [0032], [0034], [0036]).
	As per claim 6, Gopi further shows “using link identifier data configured to access a subset of data associated with the dataset if the dataset is stored locally,” ([0016], [0017], [0032], [0034], [0036]).
	As per claim 7, Gopi further shows “identifying a linkage to a remote data source if the dataset is being stored remotely,” ([0016], [0017], [0032], [0034], [0036]).
	As per claim 8, Gopi further shows “identifying a remote data repository in data communication with the collaborative dataset consolidation system, the remote data repository being external to the collaborative dataset consolidation system,” ([0016], [0017], [0032], [0034], [0036]).
	As per claim 9, Gopi further shows “identifying a remote data repository in data communication with the collaborative dataset consolidation system, the remote data repository being accessed using a remote link identifier comprising an address pointing to the remote data repository,” ([0016], [0017], [0032], [0034], [0036]). 
	As per claim 10, Gopi further shows “link identifier data associated with the link identifier, the link identifier data being transformed from a remote dataset file identifier,” ([0016], [0017], [0032], [0034], [0036]).
	As per claim 11, Gopi further shows “wherein the link identifier is transformed from a remote dataset file identifier to a transformed dataset identifier localized to a namespace associated with a data project,’ ([0016], [0017], [0032], [0034], [0036]).
	As per claim 12, Gopi further shows “wherein the hyperlinked file name is configured to access a data project by invoking a browser and retrieving a remote data source when the hyperlinked file name is selected,” ([0016], [0017], [0032], [0034], [0036]).
	As per claim 13, Gopi further shows “wherein the link identifier is configured to access a remote dataset if the dataset is not stored locally,” ([0016], [0017], [0032], [0034], [0036]).
	As per claim 14, Gopi further shows “including the link identifier in a data dictionary, the link identifier being configured to identify a locally-stored dataset,” ([0016], [0017], [0032], [0034], [0036]). 
	As per claim 15, Gopi further shows “including the link identifier in a data dictionary, the link identifier being configured to identify a remotely-stored dataset,” ([0016], [0017], [0032], [0034], [0036]).
	As per claim 16, Gopi teaches “a method, comprising: receiving a request to import a dataset comprising a triple, the triple being 10 generated by converting ingested data into an atomized dataset comprising the triple,” ([0014-0015], [0022]); 
“analyzing the dataset and source data associated with the dataset to identify a data attribute and a data dictionary identifier; formatting the dataset,” ([0014-0015], [0022]); 
“determining a location of the dataset, the location identifying where the dataset is  stored,” ([0014-0015], [0022]); 
“generating a link identifier to the dataset where the dataset is stored and configured to be accessed by a collaborative dataset consolidation system, the link identifier being implemented as a hyperlinked file name associated with the dataset,” ([0014-0015], [0022]); and 
“forming a data dictionary including the link identifier to the dataset, the link identifier being configured to identify a location associated with the dataset configured to be accessed by a data project,’ ([0014-0015], [0022]).  
	As per claim 17, Gopi further shows “wherein the location is a local storage location associated with the dataset and the data project,” ([0016], [0017], [0032], [0034], [0036]).
	As per claim 18, Gopi further shows “wherein the location is a remote storage location associated with the dataset and the data project,” ([0016], [0017], [0032], [0034], [0036]). 
	As per claim 19, Gopi further shows “wherein the data dictionary is a composite data dictionary having a plurality of link identifiers comprising link identifier data configured to identify a local storage location of the data set and the data project,” ([0016], [0017], [0032], [0034], [0036]). 
	As per claim 20, Gopi teaches “a non-transitory computer readable medium having one or more computer program instructions configured to perform a method, the method comprising: receiving a request to import a dataset comprising a triple, the triple being generated by converting ingested data into an atomized dataset comprising the triple,” ([0014-0015], [0022]); 
“analyzing the dataset and source data associated with the dataset to identify a data attribute and a data dictionary identifier,” ([0014-0015], [0022]);
“formatting the dataset, ([0014-0015], [0022]);
“determining a location of the dataset, the location identifying where the dataset is stored,” ([0014-0015], [0022]); and
“generating a link identifier to the dataset where the dataset is stored and configured to be accessed by a collaborative dataset consolidation system, the link identifier being implemented as a hyperlinked file name associated with the dataset,” ([0014-0015], [0022]).



                                                             Conclusion

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
                                                        




                                                         





                                                     Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM T NGUYEN whose telephone number is (571)270-1757.  The examiner can normally be reached on Mon-Thurs 6-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the 
examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from 
the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Aug. 25, 2022
/KIM T NGUYEN/Primary Examiner, Art Unit 2153